Case 1:18-CV-25077-|\/|GC Document 5 Entered on FLSD Docket 12/10/2018 Page 1 of 3

RETURN OF SERVI§ :E

UNITED STATES DISTRICT COURT State of Florida
J 0 LYNNE TADLOCK, ON BEHALF OF HERSELF AND Attorney:
OTHERS SIl'vl[LARLY SITUATED

Plaintiff The Moskowitz Lavv Firm

2 Alhambra Plaza Suite 601

vs. Coral Gables, FL. 33 134
ADT LLC

Defendant

Case Number: lSCVZSO??-MGC

Legal documents received by Maj ic City Process Service, LLC. on December 06th, 2018 at 11:19 AM to be served upon
ADT, LLC. do Registered Agent at 1200 South Pine Island Road, Plantation, FL. 33324

l, JOSEPH R. DlON, swear and affirm that on December O’l'th, 2018 at 12:45 PM, l did the following:

Served the corporation listed as the intended recipient of the legal documents by delivering a conformed copy of the
SUMMONS, COMPLAINT, AND EXHIBITS to Donna Moch as Supervisor of the within named corporation The
service date, time, my initials and!or name, and identification number, if required by state statute, were listed on the
document served.

Dcscription of Person Accepting Service:
Sex: Female Age: 35 Height: 5'3" Weight: 180 Skin Color: Black Hair Color: Black Glasses: N

Supplcmental Data Appropriate to this Service:

A diligent search & inquiry has determined that the subject is not on active duty with the U.S. Arrned Forces.

Case 1:18-CV-25077-|\/|GC Document 5 Entered on FLSD Docket 12/10/2018 Page 2 of 3

Under penalties of perjury, l declare l have read the foregoing document and the facts stated in it are true. NO NOTARY
REQUIRED l am over the age of 18, of sound mind and neither a party to or interested in the above suit.

 

msqu R.I&" N
-#

Process Serve 259

Majic City Process Service, LLC.
1825 Ponce DeLeou Blvd. #283
Coral Gables, 33134

('786) 539-7227

lnternal Job ID: 2018002694

Rei`erence Number:

Copyright © 2014 Process Server Centra|, LLC_ US Pat, 8,396,'?65. All Rights Reserved`

nn c§@s:tMM-MMGC nemmers 3 Eaveraea)er$l:§acl>cdsabl&/é/©é’/Qe§s P§Q@§Plsfl

AO 440 (Rev. 06)'12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Southern District of Florida

Jo Lynne Tadlock, on behalf of herself and others
similarly situated,

 

_ _Pfaz’n:{`,{j(s)
v.

ADT LLCl

Civil Action No.l 8 CVZ 5 0 T ")' -MGC

\_/\-/\_¢\h/\_/\_/\_/W\-/\_/W‘\'/

_ befenohnt(s)

SUMMONS IN A CIVIL ACTION

1;\'§?,1 § l
TO: (Dekadanr’s name andoddress) ADT, LLC. _
cio Registered Agent 11 l “'l @ il f q§pm
CT Corporation System
1200 South Pine leland Road ,
Prantation, FL 33324 /D=‘=“ W\°\ MO C-\(\

§\_,(';M\J\;B<:»r
F 113 “>"§“/90 531/41 351/s NCCF

Within 21 days after service of this summons on you (not counting the day you received it) _ or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) _ you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff s attorney,
whose name and address are: Adam Nl. Moskowitz, Esq.

THE MOSKOW|TZ LAW F|RM, PLLC
2 Alhambra P|aza, Suite 601

Coral Gab|esl FL 33134

Te|: (305) 740-1423

A lawsuit has been filed against you.

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint
You also must file your answer or motion with the court.

    

SUMMUNS
Date: DeC 4, 2018 _____
4 s/Mary Etlenne
` .Wm¢l.‘ Deputv Clerk

Steven Larim-ore U`s' mgmt courts

Clerk of Court

